


Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of August 12,
2002 by and between Intraware, Inc., a Delaware corporation (“Company”), and the
Buyer, as defined in the Common Stock Purchase Agreement dated August 12, 2002
(the “Purchase Agreement”), by and between the Company and the Buyer.


SECTION 1.           DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WITHOUT
DEFINITION HAVE THEIR RESPECTIVE MEANINGS SET FORTH IN THE PURCHASE AGREEMENT. 
AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE FOLLOWING MEANINGS:

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close.

“Effectiveness Period” shall mean the period of time between the Filing Deadline
Date and the Effectiveness Termination Date.

“Common Stock” means the shares of common stock, $0.0001 par value, of the
Company.

“Company” has the meaning set forth in the first paragraph of this Agreement and
also includes the Company’s successors.

“Deferral Notice” has the meaning set forth in Section 3(f) hereof.

“Deferral Period” has the meaning set forth in Section 3(f) hereof.

“Effectiveness Termination Date” means the date after which the Shares, then
held by the Buyer, may be sold within a three month period pursuant to Rule 144
of the Securities Act.

“Closing” has the meaning set forth in the Purchase Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

“Holder” means the Buyer, any transferee or assignee thereof to whom the Buyer
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 7 and any transferee or
assignee thereof to whom a transferee or assignee assigns its rights under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 7.

“Losses” has the meaning set forth in Section 6(a) hereof.

 

1

--------------------------------------------------------------------------------


 

“Material Event” has the meaning set forth in Section 3(f) hereof.

“Purchase Agreement” has the meaning set forth the first paragraph of this
Agreement.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means the Common Stock purchased by the Buyer under the
Purchase Agreement, and any security issued with respect thereto upon any stock
dividend, split or similar event.

“Registration Statement” means the registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.


SECTION 2.           SHELF REGISTRATION.


(A)           THE COMPANY SHALL PREPARE OR CAUSE TO BE PREPARED, AND USE ITS
REASONABLE BEST EFFORTS TO FILE OR TO CAUSE TO BE FILED WITH THE SEC, BY THE
DATE (THE “FILING DEADLINE DATE”) ONE (1) YEAR AFTER THE CLOSING, A REGISTRATION
STATEMENT FOR AN OFFERING TO BE MADE ON A DELAYED OR CONTINUOUS BASIS PURSUANT
TO RULE 415 OF THE SECURITIES ACT REGISTERING THE RESALE FROM TIME TO TIME BY
THE HOLDER OF THE REGISTRABLE SECURITIES.  THE REGISTRATION STATEMENT SHALL BE
ON AN APPROPRIATE FORM PERMITTING REGISTRATION OF SUCH REGISTRABLE SECURITIES
FOR RESALE BY THE HOLDER IN ACCORDANCE WITH THE METHODS OF DISTRIBUTION ELECTED
BY THE HOLDER AND SET FORTH IN THE REGISTRATION STATEMENT.  THE COMPANY SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE REGISTRATION STATEMENT TO BE
DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS IS PRACTICABLE AND TO
KEEP THE REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT
UNTIL THE EXPIRATION OF THE EFFECTIVENESS TERMINATION DATE.  AT THE TIME THE
REGISTRATION STATEMENT IS DECLARED EFFECTIVE, THE HOLDER SHALL BE NAMED AS THE
SELLING SECURITYHOLDER IN THE REGISTRATION STATEMENT AND THE RELATED PROSPECTUS
IN SUCH A MANNER AS TO PERMIT THE HOLDER TO DELIVER SUCH PROSPECTUS TO
PURCHASERS OF REGISTRABLE SECURITIES IN ACCORDANCE WITH APPLICABLE LAW.


(B)           IF THE COMPANY PROPOSES TO REGISTER ANY OF ITS SECURITIES UNDER
THE SECURITIES ACT IN CONNECTION WITH THE PUBLIC OFFERING OF SUCH SECURITIES
SOLELY FOR CASH (OTHER THAN A REGISTRATION

 

2

--------------------------------------------------------------------------------


 


ON FORM S-4, FORM S-8, OR ANY SUCCESSOR OR SIMILAR FORMS, IT WILL PROMPTLY, BUT
NOT LATER THAN TWENTY-ONE (21) DAYS BEFORE THE ANTICIPATED DATE OF FILING SUCH
REGISTRATION STATEMENT, GIVE WRITTEN NOTICE TO THE HOLDER.  UPON THE WRITTEN
REQUEST OF THE HOLDER MADE WITHIN FOURTEEN (14) DAYS AFTER THE RECEIPT OF ANY
SUCH NOTICE (WHICH REQUEST SHALL SPECIFY THE REGISTRABLE SECURITIES INTENDED TO
BE DISPOSED OF BY THE HOLDER AND THE INTENDED METHOD OF DISTRIBUTION THEREOF),
THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO EFFECT THE REGISTRATION
UNDER THE SECURITIES ACT OF ALL REGISTRABLE SECURITIES WHICH THE COMPANY HAS
BEEN REQUESTED TO REGISTER BY THE HOLDER IN ACCORDANCE WITH THE INTENDED METHODS
OF DISTRIBUTION SPECIFIED IN SUCH REQUEST; PROVIDED, HOWEVER, THAT (A) IF, AT
ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO REGISTER ANY SECURITIES
AND PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED IN
CONNECTION WITH SUCH REGISTRATION, THE COMPANY DETERMINES FOR ANY REASON NOT TO
PROCEED WITH SUCH REGISTRATION, THE COMPANY MAY, AT ITS ELECTION, GIVE WRITTEN
NOTICE OF SUCH DETERMINATION TO THE HOLDER AND, THEREUPON, WILL BE RELIEVED OF
ITS OBLIGATION TO REGISTER ANY REGISTRABLE SECURITIES IN CONNECTION WITH SUCH
REGISTRATION, AND (B) IN CASE OF A DETERMINATION BY THE COMPANY TO DELAY
REGISTRATION OF ITS SECURITIES, THE COMPANY WILL BE PERMITTED TO DELAY THE
REGISTRATION OF REGISTRABLE SECURITIES FOR THE SAME PERIOD AS THE DELAY IN
REGISTERING SUCH OTHER SECURITIES; PROVIDED, HOWEVER, THAT THE PROVISIONS OF
THIS SECTION 2(B) WILL NOT BE DEEMED TO LIMIT OR OTHERWISE RESTRICT THE RIGHTS
OF THE HOLDER UNDER SECTION 2(A) OF THIS AGREEMENT.


(C)           THE COMPANY SHALL SUPPLEMENT AND AMEND THE REGISTRATION STATEMENT
IF REQUIRED BY THE RULES, REGULATIONS OR INSTRUCTIONS APPLICABLE TO THE
REGISTRATION FORM USED BY THE COMPANY FOR SUCH REGISTRATION STATEMENT, IF
REQUIRED BY THE SECURITIES ACT OR, TO THE EXTENT TO WHICH THE COMPANY DOES NOT
REASONABLY OBJECT, AS REASONABLY REQUESTED BY THE HOLDER.


(D)           THE HOLDER AGREES THAT IF IT WISHES TO SELL REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT AND RELATED PROSPECTUS, IT WILL DO SO
ONLY IN ACCORDANCE WITH THIS AGREEMENT.


SECTION 3.           REGISTRATION PROCEDURES.  IN CONNECTION WITH THE
REGISTRATION OBLIGATIONS OF THE COMPANY UNDER SECTION 2 HEREOF, THE COMPANY
SHALL:


(A)           UNTIL THE EFFECTIVENESS TERMINATION DATE, PREPARE AND USE ITS
REASONABLE BEST EFFORTS TO FILE WITH THE SEC SUCH AMENDMENTS AND POST-EFFECTIVE
AMENDMENTS TO THE REGISTRATION STATEMENT AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR THE APPLICABLE PERIOD
SPECIFIED IN SECTION 2(A); USE ITS REASONABLE BEST EFFORTS TO CAUSE THE RELATED
PROSPECTUS TO BE SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO
SUPPLEMENTED TO BE FILED PURSUANT TO RULE 424 (OR ANY SIMILAR PROVISIONS THEN IN
FORCE) UNDER THE SECURITIES ACT; AND USE ITS REASONABLE BEST EFFORTS TO COMPLY
WITH THE PROVISIONS OF THE SECURITIES ACT APPLICABLE TO IT WITH RESPECT TO THE
DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNTIL THE
EFFECTIVENESS TERMINATION DATE IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION BY THE SELLERS THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT AS
SO AMENDED OR SUCH PROSPECTUS AS SO SUPPLEMENTED.


(B)           AS PROMPTLY AS PRACTICABLE GIVE NOTICE TO THE HOLDER (I) WHEN THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BEEN DECLARED
EFFECTIVE, (II) OF THE ISSUANCE BY THE SEC OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AUTHORITY OF ANY STOP ORDER SUSPENDING THE

 

3

--------------------------------------------------------------------------------


 


EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE INITIATION OR THREATENING OF
ANY PROCEEDINGS FOR THAT PURPOSE, (III) OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION
FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE, (IV) OF THE OCCURRENCE OF (BUT NOT THE NATURE OF OR DETAILS CONCERNING)
A MATERIAL EVENT AND (V) OF THE DETERMINATION BY THE COMPANY THAT A
POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT WILL BE FILED WITH THE
SEC, WHICH NOTICE MAY, AT THE DISCRETION OF THE COMPANY (OR AS REQUIRED PURSUANT
TO SECTION 3(F)), STATE THAT IT CONSTITUTES A DEFERRAL NOTICE, IN WHICH EVENT
THE PROVISIONS OF SECTION 3(F) SHALL APPLY.


(C)           USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE WITHDRAWAL OF
ANY ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR THE
LIFTING OF ANY SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM QUALIFICATION)
OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION IN WHICH THEY
HAVE BEEN QUALIFIED FOR SALE, IN EITHER CASE AS PROMPTLY AS PRACTICABLE.


(D)           DURING THE EFFECTIVENESS PERIOD, DELIVER TO THE HOLDER IN
CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT, WITHOUT CHARGE, AS MANY COPIES OF THE PROSPECTUS OR PROSPECTUSES
RELATING TO SUCH REGISTRABLE SECURITIES (INCLUDING EACH PRELIMINARY PROSPECTUS)
AND ANY AMENDMENT OR SUPPLEMENT THERETO AS THE HOLDER MAY REASONABLY REQUEST;
AND THE COMPANY HEREBY CONSENTS (EXCEPT DURING SUCH PERIODS THAT A DEFERRAL
NOTICE IS OUTSTANDING AND HAS NOT BEEN REVOKED) TO THE USE OF SUCH PROSPECTUS OR
EACH AMENDMENT OR SUPPLEMENT THERETO BY THE HOLDER IN CONNECTION WITH ANY
OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS OR
ANY AMENDMENT OR SUPPLEMENT THERETO IN THE MANNER SET FORTH THEREIN.


(E)           PRIOR TO ANY PUBLIC OFFERING OF THE REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT, REGISTER OR QUALIFY OR COOPERATE WITH
THE HOLDER IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR EXEMPTION
FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE SECURITIES FOR
OFFER AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS
WITHIN THE UNITED STATES AS THE HOLDER REASONABLY REQUESTS IN WRITING; PRIOR TO
ANY PUBLIC OFFERING OF THE REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION
STATEMENT, KEEP EACH SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM)
EFFECTIVE DURING THE EFFECTIVENESS PERIOD IN CONNECTION WITH THE HOLDER’S OFFER
AND SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION OR
QUALIFICATION (OR EXEMPTION THEREFROM) AND DO ANY AND ALL OTHER ACTS OR THINGS
NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF SUCH
REGISTRABLE SECURITIES IN THE MANNER SET FORTH IN THE REGISTRATION STATEMENT AND
THE RELATED PROSPECTUS; PROVIDED, THAT THE COMPANY WILL NOT BE REQUIRED TO
(I) QUALIFY AS A FOREIGN CORPORATION OR AS A DEALER IN SECURITIES IN ANY
JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS
AGREEMENT OR (II) TAKE ANY ACTION THAT WOULD SUBJECT IT TO GENERAL SERVICE OF
PROCESS IN SUITS OR TO TAXATION IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO
SUBJECT.


(F)            UPON (A) THE ISSUANCE BY THE SEC OF A STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE INITIATION OF PROCEEDINGS
WITH RESPECT TO THE REGISTRATION STATEMENT UNDER SECTION 8(D) OR 8(E) OF THE
SECURITIES ACT, (B) THE OCCURRENCE OF ANY EVENT OR THE EXISTENCE OF ANY FACT (A
“MATERIAL EVENT”) AS A RESULT OF WHICH THE REGISTRATION STATEMENT SHALL CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, OR ANY PROSPECTUS SHALL CONTAIN

 

4

--------------------------------------------------------------------------------


 


ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR
(C) THE OCCURRENCE OR EXISTENCE OF ANY PENDING CORPORATE DEVELOPMENT, PUBLIC
FILING WITH THE SEC OR OTHER SIMILAR EVENT WITH RESPECT TO THE COMPANY THAT, IN
THE REASONABLE DISCRETION OF THE COMPANY, MAKES IT APPROPRIATE TO SUSPEND THE
AVAILABILITY OF THE REGISTRATION STATEMENT AND THE RELATED PROSPECTUS, COMPANY
SHALL (I) IN THE CASE OF CLAUSE (B) ABOVE, SUBJECT TO THE NEXT SENTENCE, AS
PROMPTLY AS PRACTICABLE PREPARE AND FILE, IF NECESSARY PURSUANT TO APPLICABLE
LAW, A POST-EFFECTIVE AMENDMENT TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT
TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR
FILE ANY OTHER REQUIRED DOCUMENT THAT WOULD BE INCORPORATED BY REFERENCE INTO
SUCH REGISTRATION STATEMENT AND PROSPECTUS SO THAT SUCH REGISTRATION STATEMENT
DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, AND SUCH PROSPECTUS DOES NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND, IN THE CASE OF A
POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT, SUBJECT TO THE NEXT
SENTENCE, USE ITS REASONABLE EFFORTS TO CAUSE IT TO BE DECLARED EFFECTIVE AS
PROMPTLY AS IS PRACTICABLE, AND (II) GIVE NOTICE TO THE HOLDER THAT THE
AVAILABILITY OF THE REGISTRATION STATEMENT IS SUSPENDED (A “DEFERRAL NOTICE”)
AND, UPON RECEIPT OF ANY DEFERRAL NOTICE, THE HOLDER AGREES NOT TO SELL ANY
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT UNTIL THE HOLDER’S
RECEIPT OF COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS PROVIDED FOR IN
CLAUSE (I) ABOVE, OR UNTIL IT IS ADVISED IN WRITING BY THE COMPANY THAT THE
PROSPECTUS MAY BE USED, AND HAS RECEIVED COPIES OF ANY ADDITIONAL OR
SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED INCORPORATED BY REFERENCE
IN SUCH PROSPECTUS.  THE COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO
ENSURE THAT THE USE OF THE PROSPECTUS MAY BE RESUMED (X) IN THE CASE OF CLAUSE
(A) ABOVE, AS PROMPTLY AS IS PRACTICABLE, (Y) IN THE CASE OF CLAUSE (B) ABOVE,
AS SOON AS, IN THE SOLE JUDGMENT OF THE COMPANY, PUBLIC DISCLOSURE OF SUCH
MATERIAL EVENT WOULD NOT BE PREJUDICIAL TO OR CONTRARY TO THE INTERESTS OF THE
COMPANY OR, IF NECESSARY TO AVOID UNREASONABLE BURDEN OR EXPENSE, AS SOON AS
PRACTICABLE THEREAFTER AND (Z) IN THE CASE OF CLAUSE (C) ABOVE, AS SOON AS, IN
THE DISCRETION OF THE COMPANY, SUCH SUSPENSION IS NO LONGER APPROPRIATE  (SUCH
PERIOD, DURING WHICH THE AVAILABILITY OF THE REGISTRATION STATEMENT AND ANY
PROSPECTUS IS SUSPENDED BEING A “DEFERRAL PERIOD”).  NOTWITHSTANDING THE
FOREGOING, NO DEFERRAL PERIOD INSTITUTED PURSUANT TO CLAUSE (B) OR CLAUSE (C)
ABOVE SHALL LAST FOR A PERIOD OF TIME IN EXCESS OF THIRTY (30) DAYS FROM THE
DATE OF THE MATERIAL EVENT OR OTHER OCCURRENCE OR STATE OF FACTS ON ACCOUNT OF
WHICH SUCH DEFERRAL PERIOD IS INSTITUTED, AND THE COMPANY SHALL INSTITUTE NO
MORE THAN ONE (1) DEFERRAL PERIOD IN THE AGGREGATE PURSUANT TO CLAUSE (B) OR
CLAUSE (C) ABOVE IN ANY CONSECUTIVE TWELVE (12) MONTH PERIOD.


SECTION 4.           HOLDER’S OBLIGATIONS.  THE HOLDER AGREES, BY ACQUISITION OF
THE REGISTRABLE SECURITIES, THAT IT SHALL NOT BE ENTITLED TO SELL ANY OF SUCH
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT OR TO RECEIVE A
PROSPECTUS RELATING THERETO, UNLESS THE HOLDER HAS FURNISHED THE COMPANY WITH
ALL INFORMATION REQUIRED TO BE DISCLOSED IN ORDER TO MAKE THE INFORMATION
PREVIOUSLY FURNISHED TO THE COMPANY BY THE HOLDER NOT MISLEADING AND ANY OTHER
INFORMATION REGARDING THE HOLDER AND THE DISTRIBUTION OF SUCH REGISTRABLE
SECURITIES AS THE COMPANY MAY FROM TIME TO TIME REASONABLY REQUEST.  ANY SALE OF
ANY REGISTRABLE SECURITIES BY THE HOLDER SHALL CONSTITUTE A REPRESENTATION AND
WARRANTY BY THE HOLDER THAT THE INFORMATION RELATING TO THE HOLDER AND

 

5

--------------------------------------------------------------------------------


 


ITS PLAN OF DISTRIBUTION IS AS SET FORTH IN THE PROSPECTUS DELIVERED BY THE
HOLDER IN CONNECTION WITH SUCH DISPOSITION, THAT SUCH PROSPECTUS DOES NOT AS OF
THE TIME OF SUCH SALE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT RELATING
TO OR PROVIDED BY THE HOLDER OR RELATING TO ITS PLAN OF DISTRIBUTION AND THAT
SUCH PROSPECTUS DOES NOT AS OF THE TIME OF SUCH SALE OMIT TO STATE ANY MATERIAL
FACT RELATING TO OR PROVIDED BY THE HOLDER OR RELATING TO ITS PLAN OF
DISTRIBUTION NECESSARY TO MAKE THE STATEMENTS IN SUCH PROSPECTUS, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


SECTION 5.           REGISTRATION EXPENSES.  THE COMPANY SHALL BEAR ALL FEES AND
EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL
REGISTRATION AND FILING FEES, FEES WITH RESPECT TO FILINGS REQUIRED TO BE MADE
WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC., FEES AND EXPENSES OF
COMPLIANCE WITH SECURITIES OR BLUE SKY LAWS, PRINTING EXPENSES, MESSENGER,
TELEPHONE AND DISTRIBUTION EXPENSES ASSOCIATED WITH THE PREPARATION AND
DISTRIBUTION OF ANY REGISTRATION STATEMENT, ALL FEES AND EXPENSES ASSOCIATED
WITH THE LISTING OF ANY REGISTRABLE SECURITIES ON ANY SECURITIES EXCHANGE OR
EXCHANGES, THE FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND ITS
ACCOUNTANTS, ANY UNDERWRITING FEES).  NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 5, THE SELLER OF REGISTRABLE SECURITIES SHALL PAY ALL UNDERWRITING FEES
AND EXPENSES, SELLING COMMISSIONS AND STOCK TRANSFER AND DOCUMENTARY STAMP
TAXES, IF ANY, APPLICABLE TO ANY REGISTRABLE SECURITIES REGISTERED AND SOLD BY
SUCH SELLER AND ALL REGISTRATION EXPENSES TO THE EXTENT THE COMPANY IS
PROHIBITED FROM PAYING SUCH EXPENSES UNDER APPLICABLE LAW.


SECTION 6.           INDEMNIFICATION.


(A)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL INDEMNIFY AND
HOLD HARMLESS THE HOLDER AND EACH PERSON, IF ANY, WHO CONTROLS THE HOLDER
(WITHIN THE MEANING OF EITHER SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT) FROM AND AGAINST ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED IN CONNECTION WITH DEFENDING OR INVESTIGATING ANY SUCH ACTION OR CLAIM)
(COLLECTIVELY, “LOSSES”), ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION
STATEMENT OR PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY
PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR BASED UPON ANY OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL NOT BE LIABLE TO THE HOLDER IN ANY SUCH CASE TO THE EXTENT
THAT ANY SUCH LOSSES ARISE OUT OF OR ARE BASED UPON AN UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT CONTAINED IN OR OMISSION OR ALLEGED OMISSION FROM ANY
OF SUCH DOCUMENTS IN RELIANCE UPON AND IN CONFORMITY WITH ANY OF THE INFORMATION
RELATING TO THE HOLDER FURNISHED TO THE COMPANY IN WRITING BY THE HOLDER
EXPRESSLY FOR USE THEREIN; PROVIDED FURTHER THAT THE INDEMNIFICATION CONTAINED
IN THIS PARAGRAPH SHALL NOT INURE TO THE BENEFIT OF THE HOLDER OF REGISTRABLE
SECURITIES (OR TO THE BENEFIT OF ANY PERSON CONTROLLING THE HOLDER ) ON ACCOUNT
OF ANY SUCH LOSSES ARISING OUT OF OR BASED UPON AN UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN ANY PRELIMINARY
PROSPECTUS TO THE EXTENT THAT A PROSPECTUS RELATING TO SUCH REGISTRABLE
SECURITIES WAS REQUIRED TO BE DELIVERED BY THE HOLDER UNDER THE SECURITIES ACT,
IF EITHER (A) (I) THE HOLDER FAILED TO SEND OR DELIVER A COPY OF THE PROSPECTUS
WITH OR PRIOR TO THE DELIVERY OF WRITTEN CONFIRMATION OF THE SALE BY THE HOLDER
TO THE PERSON ASSERTING THE CLAIM FROM WHICH SUCH LOSSES ARISE AND (II) THE
PROSPECTUS WOULD HAVE CORRECTED SUCH UNTRUE

 

6

--------------------------------------------------------------------------------


 


STATEMENT OR ALLEGED UNTRUE STATEMENT OR SUCH OMISSION OR ALLEGED OMISSION, OR
(B) (X) SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT, OMISSION OR ALLEGED
OMISSION IS CORRECTED IN AN AMENDMENT OR SUPPLEMENT TO THE PROSPECTUS AND (Y)
HAVING PREVIOUSLY BEEN FURNISHED BY OR ON BEHALF OF THE COMPANY WITH COPIES OF
THE PROSPECTUS AS SO AMENDED OR SUPPLEMENTED, THE HOLDER THEREAFTER FAILS TO
DELIVER SUCH PROSPECTUS AS SO AMENDED OR SUPPLEMENTED, WITH OR PRIOR TO THE
DELIVERY OF WRITTEN CONFIRMATION OF THE SALE OF A REGISTRABLE SECURITY TO THE
PERSON ASSERTING THE CLAIM FROM WHICH SUCH LOSSES ARISE.


(B)           INDEMNIFICATION BY HOLDER.  THE HOLDER AGREES TO INDEMNIFY AND
HOLD HARMLESS THE COMPANY AND ITS RESPECTIVE DIRECTORS AND OFFICERS, AND EACH
PERSON, IF ANY, WHO CONTROLS THE COMPANY (WITHIN THE MEANING OF EITHER SECTION
15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT), FROM AND AGAINST
ALL LOSSES ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT OR
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY
PROSPECTUS, OR ARISING OUT OF OR BASED UPON ANY OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, TO THE EXTENT, BUT ONLY TO THE EXTENT,
THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED
TO THE COMPANY IN WRITING BY THE HOLDER.


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS.  IN CASE ANY PROCEEDING
(INCLUDING ANY GOVERNMENTAL INVESTIGATION) SHALL BE INSTITUTED INVOLVING ANY
PERSON IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO EITHER OF THE TWO
PRECEDING PARAGRAPHS, SUCH PERSON (THE “INDEMNIFIED PARTY”) SHALL PROMPTLY
NOTIFY THE PERSON AGAINST WHOM SUCH INDEMNITY MAY BE SOUGHT (THE “INDEMNIFYING
PARTY”) IN WRITING AND THE INDEMNIFYING PARTY, UPON REQUEST OF THE INDEMNIFIED
PARTY, SHALL RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY TO
REPRESENT THE INDEMNIFIED PARTY AND ANY OTHERS THE INDEMNIFYING PARTY MAY
DESIGNATE IN SUCH PROCEEDING AND SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS
OF SUCH COUNSEL RELATED TO SUCH PROCEEDING.  IN ANY SUCH PROCEEDING, ANY
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, BUT THE FEES
AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED PARTY
UNLESS (I) THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL HAVE MUTUALLY
AGREED TO THE RETENTION OF SUCH COUNSEL OR (II) THE NAMED PARTIES TO ANY SUCH
PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING PARTY
AND THE INDEMNIFIED PARTY AND REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL
WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN
THEM.  IT IS UNDERSTOOD THAT THE INDEMNIFYING PARTY SHALL NOT, IN RESPECT OF THE
LEGAL EXPENSES OF ANY INDEMNIFIED PARTY IN CONNECTION WITH ANY PROCEEDING OR
RELATED PROCEEDINGS IN THE SAME JURISDICTION, BE LIABLE FOR THE FEES AND
EXPENSES OF MORE THAN ONE SEPARATE FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR
ALL INDEMNIFIED PARTIES, AND THAT ALL SUCH FEES AND EXPENSES SHALL BE REIMBURSED
AS THEY ARE INCURRED.  SUCH SEPARATE FIRM SHALL BE DESIGNATED IN WRITING BY, IN
THE CASE OF PARTIES INDEMNIFIED PURSUANT TO SECTION 6(A), THE HOLDER AND, IN THE
CASE OF PARTIES INDEMNIFIED PURSUANT TO SECTION 6(B), THE COMPANY.  THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY PROCEEDING
EFFECTED WITHOUT ITS WRITTEN CONSENT, BUT IF SETTLED WITH SUCH CONSENT OR IF
THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF, THE INDEMNIFYING PARTY AGREES TO
INDEMNIFY THE INDEMNIFIED PARTY FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON
OF SUCH SETTLEMENT OR JUDGMENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING

 

7

--------------------------------------------------------------------------------


 


OR THREATENED PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PARTY IS OR COULD
HAVE BEEN A PARTY AND INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH
INDEMNIFIED PARTY, UNLESS SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF
SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT MATTER
OF SUCH PROCEEDING AND DOES NOT INCLUDE A STATEMENT AS TO, OR AN ADMISSION OF,
FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF AN INDEMNIFIED PARTY.


(D)           CONTRIBUTION.  TO THE EXTENT THAT THE INDEMNIFICATION PROVIDED FOR
IN THIS SECTION 6 IS UNAVAILABLE TO AN INDEMNIFIED PARTY UNDER SECTION 6(A) OR
6(B) HEREOF IN RESPECT OF ANY LOSSES OR IS INSUFFICIENT TO HOLD SUCH INDEMNIFIED
PARTY HARMLESS, THEN EACH APPLICABLE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING
SUCH INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE INDEMNIFYING PARTY
OR PARTIES ON THE ONE HAND AND THE INDEMNIFIED PARTY OR PARTIES ON THE OTHER
HAND OR (II) IF THE ALLOCATION PROVIDED IN CLAUSE (I) ABOVE IS NOT PERMITTED BY
APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE
RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO TO THE RELATIVE FAULT
OF THE INDEMNIFYING PARTY OR PARTIES ON THE ONE HAND AND OF THE INDEMNIFIED
PARTY OR PARTIES ON THE OTHER HAND IN CONNECTION WITH THE STATEMENTS OR
OMISSIONS THAT RESULTED IN SUCH LOSSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  BENEFITS RECEIVED BY THE HOLDER SHALL BE DEEMED TO BE EQUAL TO
THE VALUE OF RECEIVING REGISTRABLE SECURITIES THAT ARE REGISTERED UNDER THE
SECURITIES ACT.  THE RELATIVE FAULT OF THE HOLDER ON THE ONE HAND AND THE
COMPANY ON THE OTHER HAND SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE HOLDER OR BY THE COMPANY, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION.  BENEFITS RECEIVED BY ANY UNDERWRITER SHALL BE DEEMED TO
BE EQUAL TO THE TOTAL UNDERWRITING DISCOUNTS AND COMMISSIONS, AS SET FORTH ON
THE COVER PAGE OF THE PROSPECTUS FORMING A PART OF THE REGISTRATION STATEMENT
WHICH RESULTED IN SUCH LOSSES.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method or allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  The amount
paid or payable by an indemnified party as a result of the Losses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding this Section 6(d), an indemnifying party that
is a selling Holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount by which the net proceeds received
by such indemnifying party from Registrable Securities sold and distributed to
the public exceeds the amount of any damages that such indemnifying party has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.


(E)           THE INDEMNITY AND CONTRIBUTION PROVISIONS CONTAINED IN THIS
SECTION 6 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF
(I) ANY TERMINATION OF THIS AGREEMENT, (II) ANY INVESTIGATION MADE BY OR ON
BEHALF OF THE HOLDER OR ANY PERSON CONTROLLING THE HOLDER, OR THE

 

8

--------------------------------------------------------------------------------


 


 COMPANY, OR THE COMPANY’S OFFICERS OR DIRECTORS OR ANY PERSON CONTROLLING THE
COMPANY AND (III) THE SALE OF ANY REGISTRABLE SECURITIES BY THE HOLDER.


SECTION 7.           ASSIGNMENT OF REGISTRATION RIGHTS.  THE RIGHTS UNDER THIS
AGREEMENT SHALL BE AUTOMATICALLY ASSIGNABLE BY THE HOLDER TO ANY TRANSFEREE OF
ALL OF THE REGISTRABLE SECURITIES IF: (I) SUCH ASSIGNMENT IS PURSUANT TO A
MERGER, CONSOLIDATION OR SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE HOLDER;
(II) THE HOLDER AGREES IN WRITING WITH THE TRANSFEREE OR ASSIGNEE TO ASSIGN SUCH
RIGHTS, AND A COPY OF SUCH AGREEMENT IS FURNISHED TO THE COMPANY WITHIN A
REASONABLE TIME AFTER SUCH ASSIGNMENT; (III) THE COMPANY IS, WITHIN A REASONABLE
TIME AFTER SUCH TRANSFER OR ASSIGNMENT, FURNISHED WITH WRITTEN NOTICE OF THE
NAME AND ADDRESS OF SUCH TRANSFEREE OR ASSIGNEE, (IV) IMMEDIATELY FOLLOWING SUCH
TRANSFER OR ASSIGNMENT THE FURTHER DISPOSITION OF SUCH SECURITIES BY THE
TRANSFEREE OR ASSIGNEE IS RESTRICTED UNDER THE 1933 ACT AND APPLICABLE STATE
SECURITIES LAWS; (V) AT OR BEFORE THE TIME THE COMPANY RECEIVES THE WRITTEN
NOTICE CONTEMPLATED BY CLAUSE (III) OF THIS SENTENCE THE TRANSFEREE OR ASSIGNEE
PROVIDES THE COMPANY WITH A WRITING AGREEING TO BE BOUND BY ALL OF THE
PROVISIONS CONTAINED HEREIN; AND (VI) SUCH TRANSFER SHALL HAVE BEEN MADE IN
ACCORDANCE WITH THE APPLICABLE REQUIREMENTS OF THE PURCHASE AGREEMENT.


SECTION 8.           MISCELLANEOUS.


(A)           AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN, UNLESS THE COMPANY HAS OBTAINED THE WRITTEN CONSENT OF THE
HOLDER.  THE HOLDER OF REGISTRABLE SECURITIES OUTSTANDING AT THE TIME OF ANY
SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT OR THEREAFTER SHALL
BE BOUND BY ANY SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT
EFFECTED PURSUANT TO THIS SECTION 8(B), WHETHER OR NOT ANY NOTICE, WRITING OR
MARKING INDICATING SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER OR CONSENT
APPEARS ON THE REGISTRABLE SECURITIES OR IS DELIVERED TO THE HOLDER.


(B)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND DELIVERY, BY TELECOPIER, BY
COURIER GUARANTEEING OVERNIGHT DELIVERY OR BY FIRST-CLASS MAIL, RETURN RECEIPT
REQUESTED, AND SHALL BE DEEMED GIVEN (I) WHEN MADE, IF MADE BY HAND DELIVERY,
(II) UPON CONFIRMATION, IF MADE BY TELECOPIER, (III) ONE (1) BUSINESS DAY AFTER
BEING DEPOSITED WITH SUCH COURIER, IF MADE BY OVERNIGHT COURIER OR (IV) ON THE
DATE INDICATED ON THE NOTICE OF RECEIPT, IF MADE BY FIRST-CLASS MAIL, TO THE
PARTIES AS FOLLOWS:


(1)           IF TO THE HOLDER, AT THE MOST RECENT LOCATION FOR THE HOLDER
PROVIDED TO THE COMPANY;


(2)           IF TO THE COMPANY, TO:


                                                                       
Intraware, Inc.
                                                                        25
Orinda Way
                                                                        Orinda,
CA 94563
                                                                       
Attention:  John J. Moss, Vice President and General Counsel

 

9

--------------------------------------------------------------------------------


 

with a copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, CA  94304

Attention: John Donahue, Esq. or Adam R. Dolinko, Esq.

Telecopy No.:  (650) 493-6811


(C)           ADDITIONAL PARTIES.  THE PARTIES HERETO AGREE THAT ADDITIONAL
HOLDERS OF SECURITIES OF THE COMPANY MAY, WITH THE CONSENT ONLY OF THE COMPANY,
BE ADDED AS PARTIES TO THIS AGREEMENT WITH RESPECT TO ANY OR ALL SECURITIES OF
THE COMPANY HELD BY THEM, AND SHALL THEREUPON BE DEEMED FOR ALL PURPOSES
“HOLDERS” HEREUNDER; PROVIDED, HOWEVER, THAT FROM AND AFTER THE DATE OF THIS
AGREEMENT, THE COMPANY SHALL NOT WITHOUT THE PRIOR WRITTEN CONSENT OF HOLDERS OF
MAJORITY OF THE OUTSTANDING CONVERSION SHARES ENTER INTO ANY AGREEMENT WITH ANY
HOLDER OR PROSPECTIVE HOLDER OF ANY SECURITIES OF THE COMPANY PROVIDING FOR THE
GRANT TO SUCH HOLDER OF RIGHTS SUPERIOR TO THOSE GRANTED HEREIN.  ANY SUCH
ADDITIONAL PARTY SHALL EXECUTE A COUNTER-PART OF THIS AGREEMENT, AND UPON
EXECUTION BY SUCH ADDITIONAL PARTY AND BY THE COMPANY, SHALL BE CONSIDERED A
HOLDER FOR PURPOSES OF THIS AGREEMENT.


(D)           SUCCESSORS AND ASSIGNS.  EXCEPT AS SET FORTH IN SECTION 7 ABOVE,
THIS AGREEMENT SHALL NOT INURE TO THE BENEFIT OF ANY OTHER PERSON OTHER THAN THE
PARTIES HERETO, EXCEPT A SUCCESSOR OF THE COMPANY.


(E)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


(F)            HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


(G)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.


(H)           JURISDICTION.  ANY ACTION OR PROCEEDING SEEKING TO ENFORCE ANY
PROVISION OF, OR BASED ON ANY RIGHT ARISING OUT OF, THIS AGREEMENT MAY BE
BROUGHT AGAINST ANY OF THE PARTIES IN THE COURTS OF THE STATE OF CALIFORNIA OR,
IF IT HAS OR CAN ACQUIRE JURISDICTION, IN THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF CALIFORNIA, AND EACH OF THE PARTIES CONSENTS TO THE
JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE APPELLATE COURTS) IN ANY
SUCH ACTION OR PROCEEDING AND WAIVES ANY OBJECTION TO VENUE LAID THEREIN. 
PROCESS IN ANY ACTION OR PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE MAY BE
SERVED ON ANY PARTY ANYWHERE IN THE WORLD.


(I)            SEVERABILITY.  IF ANY TERM PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE
REMAINDER OF THE TERMS,

 

10

--------------------------------------------------------------------------------


 


PROVISIONS, COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED
THEREBY, AND THE PARTIES HERETO SHALL USE THEIR BEST EFFORTS TO FIND AND EMPLOY
AN ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS
THAT CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION, IT BEING
INTENDED THAT ALL OF THE RIGHTS AND PRIVILEGES OF THE PARTIES SHALL BE
ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


(J)            ENTIRE AGREEMENT.  THIS AGREEMENT IS INTENDED BY THE PARTIES AS A
FINAL EXPRESSION OF THEIR AGREEMENT AND IS INTENDED TO BE A COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN
RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THE REGISTRATION RIGHTS
GRANTED BY THE COMPANY WITH RESPECT TO THE REGISTRABLE SECURITIES.  THIS
AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERTAKINGS AMONG THE PARTIES
WITH RESPECT TO SUCH REGISTRATION RIGHTS.  NO PARTY HERETO SHALL HAVE ANY
RIGHTS, DUTIES OR OBLIGATIONS OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS
AGREEMENT.


(K)           TERMINATION.  THIS AGREEMENT AND THE OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL TERMINATE AS OF THE EFFECTIVENESS TERMINATION DATE, EXCEPT FOR
SECTION 6 HEREOF WHICH SHALL REMAIN IN EFFECT IN ACCORDANCE WITH ITS TERMS AFTER
THE EFFECTIVENESS TERMINATION DATE.

 

 

(Remainder of page left intentionally blank.)

 

11

--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first written above.

 

 

INTRAWARE, INC.

 

 

 

 

By:

 

 

 

 

 

Name

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ZOMAX INCORPORATED

 

 

 

 

By:

 

 

 

 

 

Name

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

12

--------------------------------------------------------------------------------

